Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 15, 2020

The Court of Appeals hereby passes the following order:

A21E0021. IN RE A. B., A CHILD (MOTHER).

       Pursuant to Court of Appeals Rule 40 (b), the mother of A. B. has filed an
emergency motion requesting a thirty (30) day extension of time to file an application
for discretionary appeal in this matter. The mother’s motion is hereby GRANTED.
The application for discretionary appeal shall be filed no later than January 15, 2021.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/15/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.